          Case 2:18-cr-00759-CJC Document 80 Filed 11/28/18 Page 1 of 1 Page ID #:273                                              ._ ..:.
 Law Office of Jerome J. Haig
 Jerome J. Haig, Attorney at Law(SBN 131903)
 21143 Hawthorne Blvd., Suite 454
 Torrance, CA 90503                                                                                           ~V 28 ?U1D
 Tel: (424)488-0686
 mobile: (424) 271-5990
                                                                                                       C~N7FWL UIS,T,Hl~7 OF CRL
 email: Jerome@jeromehaiglaw.com

                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA

     UNITED STATES OF AMERICA,                                    ~ cASE rruMSEx:
                                                                                        CR 18-759-CJC-3
                                                      PLAINTIFF   I
                                  V.

 TYLER LAUBE
                                                                                  DECLARATION RE PASSPORT AND
                                                                                    OTHER TRAVEL DOCUMENTS
                                                    DEFENDANT.


 I,                    Tyler Laube                                                      declare that
                               (Defendant/Material Witness)


     Q✓     I have never been issued any passport or other travel document by any country. I will not apply for a passport or
            other travel document during the pendency of this case.

     ❑      I have been issued a passport or other travel document(s). I will surrender my passport and all other travel
            documents) issued to me to the U.S. Pretrial Services Agency by the deadline imposed. I will not apply for a
            passport or other travel document during the pendency of this case.
     ❑      I am unable to locate my passports) or other travel document(s). If I locate any passport or other travel
            document issued to me, I will immediately surrender it to the U.S. Pretrial Services Agency. I will not apply for a
            passport or other travel document during the pendency of this case.

  ❑         My passport and all other travel documents issued to me are in the possession of federal authorities. If any such
            document is returned to me during the pendency of this case, I will immediately surrender it to the U.S. Pretrial
            Services Agency. I will not apply for a passport or other travel document during the pendency of this case.


I declare under penalty of perjury that the foregoing is true and correct.

Executed this    20th             day of          November        , 2p 18
at Los Angeles, CA
                                       (City and State)                     ---


                                                                      Signat e ofDefendant/M terial Witness


If the declarant is not an English speaker,include the following:
I,                                             am fluent in written and spoken English and
languages. I accurately translated this form from English into
to declarant                                                          on this date.

Date:
                                                                      Interpreter

CR-37(OS/15)                           DECLARATION RE PASSPORT AND OTHER TRAVEL DOCUMENTS
